Exhibit 10(z)

CLEVELAND-CLIFFS INC

Amendment

to

Restricted Shares Agreements

for

John S. Brinzo

This Amendment is executed as of the date set forth below by Cleveland-Cliffs
Inc (the “Company”);

WITNESSETH:

WHEREAS, Cleveland Cliffs Inc (the “Company”) established the 1992 Incentive
Equity Plan (the “Plan”), under which the Company has granted shares of Common
Stock to certain eligible employees by entering into Restricted Shares
Agreements with such employees at various times; and

WHEREAS, in conjunction with the Plan, the Company has entered into various
Restricted Shares Agreements with John S. Brinzo (the “Brinzo Restricted Shares
Agreements”); and

WHEREAS, the Company reserved the right to waive the restrictions applicable
Common Shares granted under any Restricted Shares Agreement pursuant to
Section 2 of such Restricted Shares Agreements; and

WHEREAS, the Company desires to amend the Brinzo Restricted Shares Agreements,
effective September 1, 2006, in order to waive certain restrictions on the
Common Shares granted under such Brinzo Restricted Shares Agreements;

 



--------------------------------------------------------------------------------

NOW, THEREFORE, pursuant to Section 2 of the Restricted Shares Agreements,
Section 2 of Brinzo’s Restricted Shares Agreements are hereby amended, effective
September 1, 2006, by the addition of a new sentence at the end of such Section
to read as follows:

“In accordance with the previous sentence, effective September 1, 2006, all
restrictions on the Grantee’s sale or transfer of stock granted under this
Agreement, to the extent still applicable, shall lapse as of the day following
the date of the Company’s May 2007 stockholder meeting, provided the Grantee
remains the non-employee Chairman of the Board of Directors of the Company until
such date and provided that the Grantee shall also retire from the Board of
Directors as of such date.”

IN WITNESS WHEREOF, the Company by its appropriate officer, duly authorized, has
executed this Amendment as of this 18th day of September, 2006.

 

CLEVELAND-CLIFFS INC

By:

 

/s/ Joseph A. Carrabba